Citation Nr: 0324930	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran has unverified active service from April 1948 to 
August 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to a disability 
rating in excess of 20 percent for varicose veins of the 
right leg.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in Washington, DC, in April 2003.


REMAND

The veteran contends that his service-connected varicose 
veins of the right leg warrants a rating in excess of 20 
percent.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(b)(1)(2).

The veteran was afforded a VA examination in June 2000.  
During the April 2003 hearing, the veteran complained of 
worsening symptoms since the June 2000 VA examination.  The 
Board finds that a new VA examination is necessary to 
evaluate the severity of the veteran's varicose veins of the 
right leg.  Caffrey v Brown, 6 Vet. App. 377 (1994).

Accordingly, this matter is remanded to the RO for the 
following action: 

1.	The RO should attempt to obtain the 
veteran's VA treatment records from 
the East Orange VA Medical Center and 
the VA Outpatient Center in Brick, New 
Jersey dated from January 2001 to the 
present.

2.	The veteran should be afforded a VA 
examination to determine the nature, 
extent, and severity of the service-
connected varicose veins of the right 
leg.  The veteran's VA claims folder, 
including all information received 
pursuant to the above requests, must 
be made available to the examiner for 
review in connection with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should 
indicate if there is evidence of 
persistent edema, massive board-like 
edema, constant pain at rest, stasis 
pigmentation, eczema, subcutaneous 
induration, or persistent ulceration.  
The examiner should provide the 
complete rationale for all conclusions 
reached.  The report of the 
examination should be associated with 
the veteran's VA claims folder..


3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 20 
percent for varicose veins of the 
right leg.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




